ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-3(g) and Rule 1:20-11 seeking the immediate temporary suspension from practice of CRAIG N. GREENAWALT of WESTFIELD, who was admitted to the bar of this State in 1980, and good cause appearing;
It is ORDERED that CRAIG N. GREENAWALT is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
*30ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CRAIG N. GREENAWALT, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that CRAIG N. GRENNAWALT be restrained and enjoined from practicing law during the period of his suspension; and that it further
ORDERD that CRAIG N. GREENAWALT comply with Rule 1:20-20 dealing with suspended attorneys.